Order, Supreme Court, New York County, entered June 8, 1978, unanimously reversed, on the law and in the exercise of discretion, to the extent appealed from, and plaintiff-appellant’s motion to strike items from defendants-respondents’ demand for a bill of particulars granted in so far as to strike Demands Nos. 2, 3, 6 and 7, without costs and without disbursements. Objection to Demand No. 11 has been withdrawn. More than enough detail concerning the complained of acts of malpractice has been furnished in the complaint itself to obviate the necessity for repetition in a bill. (See CPLR 3043, subd [a], par [3].) Further, the demands, though separately numbered, are repetitious to a great extent. Concur—Lupiano, J. P., Evans, Markewich and Sullivan, JJ.